COUPLED BATTERY AND MOTOR CONTROLLER THERMAL MANAGEMENT SYSTEM
DETAILED ACTION

Response to Amendment
This Action is in response to communications filed on October 18, 2021.
The amendment to claim 4 filed on October 18, 2021 has been entered.
The previous 112 rejection of claim 4 is withdrawn in view of Applicant’s amendment to claim 4.
The rejections of claims 1-2, 6-13 and 16-20 on the ground of nonstatutory double patenting as a result of Termainal Disclaimer filed by Applicant.

Terminal Disclaimer
The terminal disclaimer filed on October 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10350960 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of at least claim 1.
The reasons for allowability of claim 1 has been set forth in the Office Action dated June 14, 2012. Such reasons are incorporated herein but not reiterated herein for brevity’s sake. Since claims 2-14 and 16-20 are dependent upon claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727